Citation Nr: 1431304	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  06-34 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected leg disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The RO, in pertinent part, denied service connection for a lumbar spine disorder, to include as secondary to a service-connected left leg disability. 

In October 2012, the Board upheld the denial of the Veteran's claim, which he appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, pursuant to Joint Motion for Remand (JMR), the Court vacated the Board's October 2012 decision and remanded the matter to the Board for proceedings consistent with the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Court vacated the Board's October 2012 denial of the claim of service connection for a lumbar spine disorder and remanded the matter to the Board.  Notably, the Court found that despite the negative opinion, the March 2012 VA medical examination was inadequate as the examiner suggested that the Veteran's left leg fractures contributed to his back condition, if not "significantly," and thus, ultimately it was not clear whether the service-connected left leg residuals caused or aggravated his back condition.  The Court directed the Board to return the March 2012 VA medical opinion to the examiner for clarification regarding any relationship between the Veterans's service-connected leg disabilities and his lumbar spine, to include any potential aggravation of his lumbar spine condition by his leg disabilities.  

Pursuant to the JMR, the matter is remanded to obtain an addendum opinion.  38 U.S.C.A. § 5103A.  The examiner is asked to answer the specific questions set forth in the numbered paragraphs below.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA examiner who rendered the March 2012 opinion, if available, otherwise the opinion must be rendered by a similarly qualified provider.  The examiner must clarify the relationship between the Veteran's service-connected leg disabilities and his lumbar spine, to include any potential aggravation of his lumbar spine condition by his leg disabilities, as the previous opinion suggests that the Veteran's left leg fractures may have contributed to his back condition, though to what degree is unclear.  

Please clarify the statement: "as the tibia and fibula fractures are documented to have healed within the same year of the injury, it is unlikely that any altered gait mechanics from the [] injury in 1970 would have significantly contributed to the [V]eteran's current back condition."  Please provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current lumbar spine disorder is proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) the service-connected left leg residuals, to include, but not limited to, an altered gait.  Specifically, the examiner must address the November 2006 x-ray report that indicates a slight deformity at the fracture site and found malunion of the left tibia and fibula, which possibly suggests that there were some residuals to the healed fracture site.

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



